Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clayton Zak on 4/21/2022.
The application has been amended as follows: 
17.	(Currently Amended) A toggle selector switch comprising:
a housing having a top surface and a side wall;
an activator stylus mounted in said housing to be pivotable about at least one axis, said stylus comprising an elongate stem, a base plate at a bottom end of said stem and a striker extending generally perpendicularly from the stem;
at least one pushbutton switch mounted in said housing; said pushbutton switch being positioned axially in said housing to be engaged by said striker when said elongate activator stylus is pivoted;
a biasing member supported in said housing; said base plate of said stem engaging said biasing member; whereby said biasing member will center the activator stylus on a central axis when a force applied to the stylus is removed;
said at least one pushbutton switch comprising:
	a mounting base including a contact; 
	a first electrically conductive dome coupled to the mounting base and positioned above the contact, the first electrically conductive dome being normally spaced from the contact, the first electrically conductive dome being adapted and configured to flex under an applied force and to then touch the contact to complete a circuit and to return when the force is withdrawn; and
a second electrically conductive dome positioned above the first electrically conductive dome, the second electrically conductive dome adapted and configured to increase the force required to bring the first electrically conductive dome into contact with the contact,  
wherein, the activator stylus and the at least one pushbutton switch are adapted and configured such that a user can manipulate the activator stylus and depress the first conductive dome of the at least one pushbutton switch such that a circuit is completed between the contact and the first electrically conductive dome of the pushbutton switch and the pushbutton switch outputs a signal indicating that the activator stylus has been moved in the one of four directions.	 
Claim 1, line 10, “spring” has been changed to-biasing member-.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 17, the prior art fails to teach or show, alone or in combination, the claimed switch comprising at least one pushbutton switch mounted in said housing; said pushbutton switch being positioned axially in said housing to be engaged by said striker when said elongate activator stylus is pivoted; a biasing member supported in said housing; said base plate of said stem engaging said biasing member; whereby said biasing member will center the activator stylus on a central axis when a force applied to the stylus is removed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Viscogliosi, Zhu, Redfield and Nordeen each teaches a similar switch device but fails to teach the relationship between the biasing member, the pushbutton and the striker. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833